                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



MAX ZWEIZIG,
                                                   No. 3:15-cv-02401-HZ
                     Plaintiff,
                                                   OPINION & ORDER
      v.

NORTHWEST DIRECT TELESERVICES;
INC., NORTHWEST DIRECT MARKETING
OF OREGON, INC,; TIMOTHY ROTE;
NORTHWEST DIRECT MARKETING
(DELAWARE), INC.; NORTHWEST DIRECT
OF IOWA, INC.; ROTE ENTERPRISES, LLC;
and NORTHWEST DIRECT MARKETING, INC.;

                     Defendants.



Joel Christiansen
VOGELE & CHRISTIANSEN
812 NW 17th Avenue
Portland, OR 97209

      Attorney for Plaintiff



1- OPINION & ORDER
Timothy Rote
24790 SW Big Fir Road
West Linn, OR 97068

       Pro Se Defendant

HERNÁNDEZ, District Judge:

       Plaintiff Max Zweizig brought this retaliation claim against Defendants Northwest Direct

Teleservices, Inc., Northwest Direct Marketing of Oregon, Inc., Timothy Rote, Northwest Direct

Marketing (Delaware), Inc., Northwest Direct of Iowa, Inc., Rote Enterprises, LLC, and

Northwest Direct Marketing, Inc. Currently pending before this Court are Defendant Rote’s

Objection to Plaintiff’s Proposed Form of Judgment, Motion for Stay, and Motion for Relief

from the Court’s Anti-SLAPP Order dismissing Defendant’s counterclaims. The Court denies

Defendant’s Motions.

                                         BACKGROUND

       Plaintiff is the former IT director of Defendant Northwest Direct Teleservices, Inc.

Defendant Rote (“Defendant”) is the former executive of Defendant NDT and the other business

entities involved in this case. Because they were unrepresented, all the business entities in this

case have defaulted. The claims against Defendant Rote, however, proceeded to a two-day jury

trial on January 16 and 17, 2018. The jury returned a verdict for Plaintiff and awarded him

$1,000,000 in noneconomic damages. On July 25, 2018, the Court denied Defendant Rote’s

motion to set aside the judgment but found that Plaintiff’s noneconomic damages were capped

pursuant to Oregon law. O&O, ECF 228. Defendant Rote subsequently filed the present motions.

Judgment has not yet been entered in this case.

///

///



2- OPINION & ORDER
                                           DISCUSSION

I.     Motion for Relief from Order

       Defendant’s “Motion for Relief from Order,” though styled as a relief from the judgment,

is more appropriately characterized as a motion for reconsideration. A motion for reconsideration

should not be the occasion to tender new legal theories for the first time, but rather should serve

to correct manifest errors of law or fact or to present newly discovered evidence. Publishers

Res., Inc. v. Walker-Davis Publ’ns, Inc., 762 F.2d 557, 561 (7th Cir. 1985); see also Maljack

Prod., Inc. v. Goodtimes Home Video Corp., 81 F.3d 881, 888 (9th Cir. 1996) (new facts or law

may warrant reconsideration); Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985)

(motion for reconsideration of summary judgment order properly denied where “it presented no

arguments that had not already been raised in opposition to summary judgment”). Thus,

“[r]econsideration is appropriate if the district court (1) is presented with newly discovered

evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is

an intervening change in controlling law.” School Dist. No. 1J v. AcandS, Inc., 5 F.3d 1255,

1263 (9th Cir. 1993).

       Defendant argues that the Court should reconsider its September 2016 Opinion & Order

granting Plaintiff’s motion to strike Defendant’s counterclaims under Oregon’s anti-SLAPP

statute. He specifically points to a 2018 opinion from the Ninth Circuit that clarified the proper

procedures to be used when analyzing anti-SLAPP motions in federal court. There, the Ninth

Circuit noted that under California’s anti-SLAPP statute:1

       Once it is determined that an act in furtherance of protected expression is being
       challenged, the plaintiff must show a “reasonable probability” of prevailing in its
       claims for those claims to survive dismissal. To do this, the plaintiff must
       demonstrate that “the complaint is legally sufficient and supported by a prima
1
  Oregon courts look to California case law in construing Oregon’s anti-SLAPP statute. See Page
v. Parsons, 249 Or. App. 445, 461, 277 P.3d 609 (2012).

3- OPINION & ORDER
       facie showing of the facts to sustain a favorable judgment if the evidence
       submitted by plaintiff is credited.”

Planned Parenthood Fed. of Am., Inc. v. Ctr. for Med. Progress, LLC, 890 F.3d 828, 833 (9th

Cir. 2018) (internal citations omitted). The court went on to discuss the extent to which these

anti-SLAPP provisions are consistent with the Federal Rules of Civil Procedure. Id. Ultimately,

it found that the anti-SLAPP provision “require[ed] a presentation of evidence without

accompanying discovery . . . improperly transform[ing] the motion to strike under the anti-

SLAPP law into a motion for summary judgment without any of the procedural safeguards.” Id.

at 833–34. This would effectively allow state law to “usurp the federal rules.” Id. at 834. Thus,

the circuit court determined that “when an anti-SLAPP motion to strike challenges only the legal

sufficiently of a claim,” the court should apply the standards applicable to motions under Fed. R.

Civ. P. 12(b)(6). Alternatively, where the motion challenges the factual sufficiency of a claim,

the summary judgment standard under Fed. R. Civ. P. 56 applies and “discovery must be

allowed.” Id.

       This Court’s 2016 Opinion & Order was issued without this guidance from the circuit

court and thus found that Defendant was required “to establish through the presentation of

substantial evidence that there is ‘a probability’ on a prima facie basis that he will ultimately

prevail as to each of his counterclaims.” O&O at 11, ECF 68. The Court further cited to evidence

provided by Plaintiff and Defendant in its analysis. Defendant argues that, accordingly, the

Court’s decision to grant the anti-SLAPP motion without discovery was improper under Planned

Parenthood. This Court disagrees.

       Even applying the standards outlined in Planned Parenthood, the Court’s decision to

grant Plaintiff’s anti-SLAPP motion would be no different. As the Court indicated in its prior

opinion, Defendant failed as a matter of law to adequately state his counterclaims. For example,


4- OPINION & ORDER
with regard to Defendant Rote’s defamation claim, the Court found that “[n]o matter who made

the report to the courtroom deputy, a statement suggesting that Defendant’s blog post constituted

a threat is an opinion statement protected by the First Amendment.” Id. at 13. Similarly,

Defendant Rote’s claims for Intentional Infliction of Emotional Distress and Aiding and Abetting

claims failed “as a matter of law” because “[n]o reasonable factfinder could conclude that the

alleged statement to Judge Jones’ courtroom deputy constituted “outrageous conduct.” Id. at 15.

Accordingly, Defendant’s counterclaims were legally insufficient, and the Court did not err in

granting Plaintiff’s motion without additional discovery.2

II.    Objection to Plaintiff’s Proposed Judgment

       Defendant appears to object to Plaintiff’s proposed judgment because (1) it is overly

broad in finding the other corporate defendants—besides NDT—liable; and (2) it seeks damages

in an amount greater than pleaded in the operative complaint at the time of default. As a

preliminary matter, the Court notes that Defendant cannot advocate on behalf of the corporate

defendants in this case. See O&O at 3, ECF 96 (“As this Court has previously informed

Defendant, he may not represent the Corporate Defendants.”); see also United States v. High

Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (stating that a corporation may appear in

federal court only through licensed counsel). In addition, the amount of the proposed judgment is

consistent with Plaintiff’s Amended Complaint, which seeks compensatory damages in the

amount of $2,000,000 against the corporate defendants for their acts of retaliation. See Am.

Compl. ¶¶ 29–34, ECF 193. Accordingly, the Court will enter Plaintiff’s proposed form of

judgment.

///
2
  Defendant Rote also filed a Motion to Stay the proceedings pending the outcome of his Motion
for Relief. ECF 233. Because the Court has now ruled on Defendant’s Motion for Relief,
Defendant’s Motion to Stay is moot.

5- OPINION & ORDER
                                     CONCLUSION

      The Court DENIES Defendant’s Motion to Set Aside [229] and will enter Plaintiff’s

Proposed Judgment [231]. Accordingly, Defendant’s Motion to Stay [233] is DENIED as moot.

      IT IS SO ORDERED.

                     Dated this _________day of __________________, 2018.



                                                 MARCO A. HERNÁNDEZ
                                                 United States District Judge




6- OPINION & ORDER
